Citation Nr: 0912250	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-13 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain during the period beginning 
July 18, 2007, and to a compensable rating for the disability 
prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training 
(ACDUTRA) from May 1967 to September 1967, and served on 
active duty from May 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Board notes that in an August 2007 rating decision, the 
originating agency increased the Veteran's disability rating 
for lumbosacral strain from noncompensable (0 percent) to 20 
percent disabling, effective July 18, 2007.  Because a 
disability rating of 20 percent does not represent the 
maximum rating available for lumbosacral strain and because 
it does not cover the entire appeals period, the propriety of 
the rating remains an issue for appellate review.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In January 2008, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.


REMAND

The Veteran claims that he is entitled to service connection 
for tinnitus because it is due, at least in part, to his 
noise exposure in service.  The record confirms that the 
Veteran has tinnitus and that he experienced noise exposure 
in service and subsequent to service.  

The record also reflects that the Veteran was afforded a VA 
audiological examination in August 2007.  The audiologist 
noted that the Veteran reported that that his tinnitus had 
been present since 1982.  Since this did not correspond with 
the Veteran's time in service, the audiologist opined that it 
is not "likely" that the tinnitus had its origins in 
service.  The Board has not found this opinion to be adequate 
for adjudication purposes because the audiologist did not 
directly address whether the disability is etiologically 
related to noise exposure in service.  Moreover, the Veteran 
is not required to establish a likely relationship between 
his tinnitus and service in order to prevail on this claim.  
The evidence need only show that there is a 50 percent 
probability that the disability is etiologically related to 
service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  Accordingly, further development of the 
record is required before the Board decides this claim.

The Veteran's claim of entitlement to a disability rating in 
excess of 20 percent for lumbosacral strain also must be 
remanded for the following reasons.

During his January 2008 Board hearing, the Veteran testified 
that his lumbosacral strain had worsened since his most 
recent VA Compensation and Pension examination in July 2007.  
He also testified that he had recently been treated for his 
lumbosacral strain at a VA facility, which included a 
magnetic resonance imaging (MRI) of the spine.  

Where the Veteran asserts that a disability has worsened 
since his last VA examination, and the last examination is 
too remote to constitute a contemporaneous examination, a new 
examination is required.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); and also VAOPGCPREC 11-95 (1995).  Thus, a new VA 
examination is required to determine the nature and severity 
of the Veteran's lumbosacral strain.

Also, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); See also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Thus, any recent VA medical records 
relating to treatment of the Veteran's lumbosacral spine 
condition should be obtained and associated with the claims 
file.

Finally, since the RO's October 2007 certification of this 
appeal, the Court has provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The originating agency must therefore provide additional 
notice that complies with the foregoing Court decision.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The Veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  In any event, 
any pertinent VA outpatient records for 
the period since March 2006 should be 
associated with the claims folders.  If 
the RO or the AMC is unsuccessful in 
its efforts to obtain any evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

3.	Then, the RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination to determine the current 
degree of severity of his lumbosacral 
strain.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  In 
reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the 
examiner should assess the degree of 
severity of any pain.

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the lumbosacral 
spine.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.	The claims folders should be returned 
to the audiologist who examined the 
Veteran in August 2007.  The 
audiologist should be requested to 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the Veteran's tinnitus is due 
solely to his noise exposure in service 
or to a combination of his noise 
exposure in service and his post-
service noise exposure.  The rationale 
for the opinion must also be provided.  
If the audiologist who performed the 
August 2007 examination is not 
available, the opinion and supporting 
rationale should be obtained from 
another person with appropriate 
expertise.  Another examination of the 
Veteran should only be performed if 
deemed necessary by the person 
providing the opinion.

5.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

6.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




